DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 18, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the upper portion includes mechanical retaining features that are capable of retaining a majority of the photocurable dental material within the tray”, however the specification attributes the retention to the walls of the tray rather than the mechanical retaining features. The mechanical retaining features are instead cited to eliminate the need for adhesive. It is therefore unclear exactly what is being structurally claimed by this limitation. For purposes of examination, art has been provided showing retention features that aid in keeping material within a tray.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke (US 5,487,662) in view of Wang (US 4,553,936).
Kipke shows a dental tray system comprising a dental tray having a body having at least one channel for receiving a quantity of photocurable dental material (Fig. 5-7 for instance), and a light conductor (150 and portion between 150 and light source), and a light engine having at least one battery and at least one light source (154), wherein the light source is capable of connecting to the dental tray such that the light source is optically coupled to the light conductor (), and wherein the conductor extends along the body and oriented toward internal and external portion of a dental arch to allow for adequate curing of the dental material in the body and the dental material that overflows outside the body (conductor is shown at the occlusal area of the tray allowing for direction of light on both sides of the teeth to fully cure the impression material), the light conductor includes a light pipe (optical fibers/pipes as seen in Fig. 7) that is sandwiched between an upper and lower portion of the body that are integrally connected so they will not separate (Fig. 7 shows an upper portion above the light pipe at 156, 158 and lower portion below the light pipe; Fig. 6 shows the integral mouthpiece as a whole that may be repeatedly autoclaved).  With respect to claims 2, 4-5, the tray is reusable, disposable, or autoclavable (any item is considered disposable; Kipke shows “autoclaveable” and therefore reusable).  With respect to claims 6-7, the light source is directly coupled to, but not in direct contact with the light conductor (Fig. 5; col. 8, lines 8-14 discuss the connection and the light 
Kipke discloses the device as previously described above, but fails to show a liner that is pre-filled with photocurable dental material placed into the channel.  The Office takes official notice that use of liners of impression material are well known in the art such as for improving reusability of the trays or for limiting adhesion between the dentition and impression material.
However, Kipke fails to show wherein the upper portion has mechanical retaining features that are capable of retaining a majority of the photocurable dental material within the tray (also see 112 above).
Wang similarly teaches a device for taking an impression wherein retentive features are included (30; Fig. 2) capable of retaining a majority of the photocurable dental material within the tray (col. 5, lines 4-23 for instance). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke’s device by including the .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The newly amended claim language has been addressed with the Wang reference as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772